DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/03/2021 has been entered.
 Response to Amendment
Claims 1-13, 15, 21- 24, and 26 are pending.
Claims 1, 9, and  11 are amended. Claims 14, 16-20 and 25 are canceled. 
Claim 26 is newly added claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over ARVE EINRICHTUNG (DE202017106273 hereinafter “Arve” ; Provided By Applicant) in view of Sampson (US 20090052809) , Lucken (US 20170007048), Billups (US 20160243695) and Coleman (US 6923317).

Regarding claim 1, Arve discloses,  A storage system (Fig. 1)comprising: a storage surface (2); and a partition (3) that is attached to said storage surface between a bottom surface of said partition and said storage surface (Fig. 1) , wherein said partition comprises a base and an upper segment (See annotated fig below wherein partition 3 is used to hold various articles)  that extends upwardly from said base and terminates at a free end (Fig.1), wherein each of said base and said upper segment extend along at least substantially an entirety of a length dimension of said partition, wherein said partition is flexible along said length dimension of said partition (Para 57, “1a shows in the left area a holding element 3, which is flexible in its contour when viewed from above”) prior to being bonded to said storage surface, wherein said base comprises said bottom surface, and said upper segment being orthogonal to said length dimension of said partition.

    PNG
    media_image1.png
    267
    429
    media_image1.png
    Greyscale

However, Arve does not explicitly discloses a partition that is attached to said storage surface by an adhesive bond.
 Arve discloses the claimed invention except that a partition that is attached to said storage surface by magnetic bond instead of adhesive bond.  Sampson shows that adhesive bond was an equivalent structure known in the art.  In order to rely on equivalence as a rationale supporting an obviousness-type rejection, the equivalency must be recognized in the prior art.  In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958).  Sampson represents evidence that adhesive bond were art-recognized equivalent structures for magnetic bond (Para 25; Para 37).  Therefore, because these two bonding types were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute magnetic bond for adhesive bond.  An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
However, Arve does not explicitly discloses said base is wider than said upper segment and with a width dimension of said base.
Lucken is relevant to this issue and discloses, a divider (50) having base (150) is wider than said upper segment (85) and with a width dimension of said base.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Arve to incorporate base is wider than said upper segment and with a width dimension of said base as taught by Lucken for the purpose of improving stability since a wider base would decrease the change of tipping over as well as provide a greater surface area to adhesive bond.
	Arve- Sampson-Lucken discloses the adhesive being placed in the bottom side of the base.
However, Arve- Sampson-Lucken does not explicitly discloses bottom surface of said partition comprises a recess and adhesive disposed in said recess.
Billups is relevant to this issue and discloses a recess (Fig.4; 12) on an apparatus that is utilized for the purpose of housing an attaching means such as magnetic plate (Para 62) that is used for attaching the apparatus to another surface.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Arve- Sampson-Lucken to incorporate a recess to the bottom surface of the partition as suggested by Billups for the purpose of providing a housing to the attaching member.
As a result of the modification, the combination of Arve- Sampson-Lucken-Billups would have a bottom surface of said partition comprises a recess and adhesive disposed in said recess.
The modified partition of Arve does not explicitly discloses the recess extends along the entirety of said length dimension of the partition. 
However, Coleman is relevant to this issue and discloses a device (1) wherein a recess (18) extends along the entirety of said length dimension of the device (1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Arve- Sampson-Lucken-Billups to have recess extending the entire length of the device as taught by Coleman in order to increase surface area (Col.2; line 31-34) contact that connects the partition to an external surface and thus making the connection strong. 

Furthermore, in the event Arve does not disclose partition is flexible along said length dimension of said partition, Lucken discloses the partition (50) flexible along said length dimension of said partition (Para 95).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Arve to incorporate partition is flexible along said length dimension of said partition as taught by Lucken for the purpose shaping the partition as desired by the user. 

Regarding claim 2, Arve discloses, a drawer (12) that in turn comprises a drawer bottom, wherein said storage surface defines said drawer bottom (Fig. 1a).

Regarding claim 3, Arve discloses, a tool (102) disposed on said drawer bottom, wherein said partition at least generally approximates a perimeter of at least a portion of said tool (Fig. 1a, Partition 3 is approximates a perimeter of at least a portion of 102).

Regarding claim 4, Arve discloses, a tool (102) disposed on said drawer bottom, wherein said partition extends along at least part of a first side of said tool, around an end of said tool, and along at least part of a second side of said tool opposite said first side (while Arve discloses multiple 102 being placed inside partition 3, one of ordinary skill in the art can simply substitute an article with plurality of sides as shown below and thereby meeting the scope of the limitation).

    PNG
    media_image2.png
    629
    642
    media_image2.png
    Greyscale


Regarding claim 5, Arve discloses, a shelf that in turn comprises an upper shelf surface, wherein said upper shelf surface comprises said storage surface (Fig. 3a).

Regarding claim 6, Arve discloses, storage surface is one of horizontally disposed or disposed at an angle relative to horizontal (Fig. 3a).

Regarding claim 7, Arve- Sampson-Lucken- Billups-Coleman discloses, partition comprises a T-shaped cross-section taken perpendicular to said length dimension (Lucken, Fig. 5).

Regarding claim 8, Arve- Sampson-Lucken- Billups-Coleman discloses, upper segment is disposed at least generally at a middle of said base relative to said width dimension of said base. (Lucken, Fig. 2-4, 85 is generally in the middle of 150).

Regarding claim 13, Arve- Sampson-Lucken- Billups-Coleman does not explicitly disclose partition comprises a Shore Hardness within a range of about 70A to about 90.
Lucken discloses a hardness of about Shore A scale forty to forty five (40-45) (Para 95).
The limitation “a Shore Hardness within a range of about 70A to about 90” is considered routine optimization and falls within the scope of a person of ordinary skill in the art.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate a Shore Hardness within a range of about 70A to about 90 in order to facilitate the user to have desired flexibility with the partition, since the claimed values are merely an optimum or workable range, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art1. 

Regarding claim 15,  Arve- Sampson-Lucken- Billups-Coleman discloses, partition (3) is fixed to said storage surface exclusively by said adhesive bond between said bottom surface of said partition and said storage surface (upper surface of 2).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arve-Sampson-Lucken- Billups-Coleman as applied to claim 1 in view of Brown (US 20150305501).
Regarding claim 12, Arve- Sampson-Lucken- Billups-Coleman does not explicitly discloses partition is formed from a material selected from the group consisting of natural rubber, flexible PVC, EPDM rubber, and thermoplastic elastomers.
Brown is in the field of endeavor and discloses a partition that is formed from a natural rubber/rubber (Para 25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Arve- Sampson-Lucken-Billups-Coleman to incorporate a partition made from rubber as taught by Brown as they are bendable/flexible and would facilitate the article that is being stored. 
	Claim 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arve-Sampson-Lucken in view of Brown (US 20150305501).

Regarding claim 21, Arve discloses,  A storage system (Fig. 1)comprising: a storage surface (2); and a partition (3) that is attached to said storage surface between a bottom surface of said partition and said storage surface (Fig. 1) , wherein said partition comprises a base and an upper segment (See annotated fig below wherein partition 3 is used to hold various articles)  that extends upwardly from said base, wherein each of said base and said upper segment extend along at least substantially an entirety of a length dimension of said partition, wherein said partition is flexible along said length dimension of said partition (Para 57, “1a shows in the left area a holding element 3, which is flexible in its contour when viewed from above”) prior to being bonded to said storage surface, wherein said base comprises said bottom surface, and said upper segment being orthogonal to said length dimension of said partition.

    PNG
    media_image1.png
    267
    429
    media_image1.png
    Greyscale

However, Arve does not explicitly discloses a partition that is attached to said storage surface by an adhesive bond.
 Arve discloses the claimed invention except that a partition that is attached to said storage surface by magnetic bond instead of adhesive bond.  Sampson shows that adhesive bond was an equivalent structure known in the art.  In order to rely on equivalence as a rationale supporting an obviousness-type rejection, the equivalency must be recognized in the prior art.  In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958).  Sampson represents evidence that adhesive bond were art-recognized equivalent structures for magnetic bond (Para 25).  Therefore, because these two bonding types were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute magnetic bond for adhesive bond.  An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
However, Arve does not explicitly discloses said base is wider than said upper segment and with a width dimension of said base.
Lucken is relevant to this issue and discloses, a divider (50) having base (150) is wider than said upper segment (85) and with a width dimension of said base.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Arve to incorporate base is wider than said upper segment and with a width dimension of said base as taught by Lucken for the purpose of improving stability since a wider base would decrease the change of tipping over as well as provide a greater surface area to adhesive bond.
Furthermore, in the event Arve does not disclose partition is flexible along said length dimension of said partition, Lucken discloses the partition (50) flexible along said length dimension of said partition (Para 95).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Arve to incorporate partition is flexible along said length dimension of said partition as taught by Lucken for the purpose shaping the partition as desired by the user. 
Arve-Sampson-Lucken does not explicitly discloses partition is formed from a material selected from the group consisting of natural rubber, flexible PVC, EPDM rubber, and thermoplastic elastomers.
Brown is in the field of endeavor and discloses a partition that is formed from a natural rubber/rubber (Para 25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Arve-Sampson-Lucken to incorporate a partition made from rubber as taught by Brown as they are bendable/flexible and would facilitate the article that is being stored.
Arve- Sampson-Lucken-Brown does not explicitly disclose partition comprises a Shore Hardness within a range of about 70A to about 90.
Lucken discloses a hardness of about Shore A scale forty to forty five (40-45) (Para 95).
The limitation “a Shore Hardness within a range of about 70A to about 90” is considered routine optimization and falls within the scope of a person of ordinary skill in the art.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate a Shore Hardness within a range of about 70A to about 90 in order to facilitate the user to have desired flexibility with the partition, since the claimed values are merely an optimum or workable range, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art2 .

Regarding claim 22, Arve- Sampson-Lucken-Brown discloses upper segment comprises a free end that is spaced from said base (The partition as combined has an upper segment with a free end spaced from base (Lucken, Fig.1).
Claim 9 and  23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arve- Sampson-Lucken-Billups-Coleman and Arve-Sampson-Lucken-Brown as applied to claim 1 and 21 respectively in view of Gaines (US 20170245667) and Naito (US 3874753).
Regarding claim 9 and 23, the combination as modified discloses the use of adhesive for connecting the bottom of the base to the storage surface.
However, the combination as modified does not explicitly discloses the adhesive being a double sided tape. 
Gaines is relevant to this issue and discloses the use of double-sided adhesive tape.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate double-sided adhesive tape as taught by Gaines because it is easy to work with and quickly attaches two surfaces together. 
However, the combination does not explicitly discloses the adhesive having a removable liner.
Naito is relevant to this issue and discloses the use of double-sided tape that has a release liner (165). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate a double sided adhesive tape with a release liner over the adhesive as taught by Naito for the purpose of preserving the stickiness/strength before usage.
As a result of the modification, Arve- Sampson-Lucken-Billups-Coleman-Gaines-Naito and Arve-Sampson-Lucken-Brown would have a partition that comprises a release liner disposed over adhesive on said bottom surface, wherein said release liner is removable to expose said adhesive prior to disposing said partition on said storage surface.

Claim 11 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arve- Sampson-Lucken-Billups-Coleman and Arve-Sampson-Lucken-Brown as applied to claim 1 and 21 respectively in view of Gaines (US 20170245667).

Regarding claim 11 and 24, the combination as modified discloses the use of adhesive for connecting the bottom of the base to the storage surface.
However, the combination does not explicitly discloses the adhesive being a double sided tape. 
Gaines is relevant to this issue and discloses the use of double-sided adhesive tape.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate double-sided adhesive tape as taught by Gaines because it is easy to work with and quickly attaches two surfaces together.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arve-Sampson-Lucken-Billups-Coleman-Gaines-Naito as applied to claim 9 in view of Kerstetter (US 20180022513)
Regarding claim 10, the modified partition of Arve does not explicitly discloses the adhesive being an acrylic adhesive.
Kerstetter is relevant to this issue and discloses the use of Acrylic adhesive double sided tape when connecting two surfaces (Para 17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Arve to incorporate adhesive that is acrylic adhesive as taught by Kerstetter, as they are known to easily secure two surfaces together.

Claim 26  is/are rejected under 35 U.S.C. 103 as being unpatentable over Arve-Sampson-Lucken-Brown as applied to claim 21 in view of Billups (US 20160243695) and Coleman (US 6923317).

 Regarding claim 26, Arve- Sampson-Lucken does not explicitly discloses bottom surface of said partition comprises a recess and adhesive disposed in said recess.
Billups is relevant to this issue and discloses a recess (Fig.4; 12) on an apparatus that is utilized for the purpose of housing an attaching means such as magnetic plate (Para 62) that is used for attaching the apparatus to another surface.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Arve- Sampson-Lucken to incorporate a recess to the bottom surface of the partition as suggested by Billups for the purpose of providing a housing to the attaching member.
As a result of the modification, the combination of Arve- Sampson-Lucken-Billups would have a bottom surface of said partition comprises a recess and adhesive disposed in said recess.
The modified partition of Arve does not explicitly discloses the recess extends along the entirety of said length dimension of the partition. 
However, Coleman is relevant to this issue and discloses a device (1) wherein a recess (18) extends along the entirety of said length dimension of the device (1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Arve- Sampson-Lucken-Billups to have recess extending the entire length of the device as taught by Coleman in order to increase surface area (Col.2; line 31-34) contact that connects the partition to an external surface and thus making the connection strong. 
Response to Arguments
Applicant's arguments filed 03/08/2022 have been fully considered but they are not persuasive. Applicants argue that the recess extends along the entirety of the partition. The newly applied prior art discloses a recess that  extends along the entirety of the device for the purpose of housing an attachment mean. 
The arguments related to adhesive and magnets are not persuasive as well since the office action provides evidence exhibiting that these two attachment means are equivalent. 
Lastly, Arguments related to the shore hardness being 70-90 is not persuasive. The prior art of Lucken discloses a shore hardness of 40-45, while this range is outside of the desired range. This establishes the fact that shore hardness is a property that can be modified based on user need. A person of ordinary skill can recognize the subject matter disclosed by the prior art and manipulate the range as needed.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP § 2144.05(II)
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJIDUL ISLAM whose telephone number is (571)272-7670. The examiner can normally be reached Monday-Friday 8:30 -5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANJIDUL ISLAM/Examiner, Art Unit 3736           
/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736                                                                                                                                                                                                                                                                                                                                                                                                     


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP § 2144.05
        2 See MPEP § 2144.05